Head, Justice.
An indictment in two counts, the first charging robbery by force and intimidation, and the second charging robbery by “sudden snatching,” was returned against Sidney Hollis. His trial resulted in a verdict of guilty on the first count, and the jury fixed his punishment at not less than four, nor more than twenty years, in the penitentiary. His motion for new trial, based on the usual general grounds, was *582amended by one additional ground, assigning error on the failure of the court to charge on robbery by sudden snatching. Held-.
No. 17338.
February 13, 1951.
Edward J. Goodwin, for plaintiff in error.
Eugene Cook, Attorney-General, Andrew J. Ryan Jr., Solicitor-General, Sylvan A. Garfunkel, Herman W. Coolidge, Frank B. Stow and H. Grady Simmons, Assistant Attorneys-General, contra.
1. The defendant was positively identified by the alleged victim and one other witness for the State as the perpetrator of the crime charged, and the general grounds of the motion for new trial are without merit.
2. There being no evidence to sustain a verdict of robbery by sudden snatching, the trial judge properly excluded this charge in the indictment from consideration by the jury.

Judgment affirmed.


All the Justices concur.